—In an action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated July 8, 1997, as denied their motion, inter alia, for a judgment in their favor on the issue of liability against the defendant Long Island College Hospital, and, in effect, modified a prior order of the same court, entered October 24, 1996, by allowing the defendants additional time to comply therewith.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, it was not an improvident exercise of discretion for the Supreme Court, in effect, to modify the order entered October 24, 1996, and allow the defendants additional time to comply with an order directing production of a witness for the court-ordered deposition (see generally, CPLR 3126; Harris v City of New York, 211 AD2d 663, 664). Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.